PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/579,556
Filing Date: 4 Dec 2017
Appellant(s): Capsugel Belgium NV



__________________
Lisa M. Caldwell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejections
Claims 1, 2, 6-9 and 11-16 are rejected under 35 USC as being obvious over Crew et al. (US7235260B2, IDS of 02/17/2021, citation is obtained from its corresponding publication no. 2003/0185891A1, hereinafter “Crew”). 

(3) Response to Arguments
A. First Arguments: The claimed dosage forms include specifically recited osmogens and granulated dispersions to reduce wetting and/or gelling of the polymer in the solid dispersion within a capsule (pages 6-7 of Appeal Brief).  
(i) Appellant argues that the claimed invention provides a dosage form fill material composition designed to limit water uptake by solid dispersions comprised of polymer and active agent of the dosage form fill material in the capsule. 
The Examiner responds that Crew discloses a solid dispersion in the form of capsule dosage form (e.g., [0135], [0146], claims 1, 17 and 71 of Crew) and the  solid dispersion consists of a drug as an active substance and a polymer and it is present in an amount of about 10-about 75% or 10-65% (e.g., claims 19 and 20 of Crew) which overlaps the instant range of 10-90% MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In addition, [0205] of Crew discloses that “capsule can be made using the same or similar components to those described above for osmotic tablets and multiparticulates” and therefore, POSHITA would know that the ingredients and their amounts of tablet would be  applied to prepare capsule. 
Accordingly, Appellant’s arguments are not persuasive.     

(ii) Appellant argues that the claimed dosage form fill material compositions include particularly chosen osmogens having a water solubility of more than 2.5 mol/kg, a molecular weight (Mw) of less than 500 Da; the osmogen is present in an amount of 15 to 70% of the fill material; and the claimed osmogens prevent gelation of the solid dispersion and allow rapid dispersal of the solid dispersion upon complete dissolution of the capsule shell. 
The Examiner responds that Crew teaches twenty-two (22) osmotically effective solutes (=osmogen or osmagent) at e.g., [0175] as follows: 

    PNG
    media_image2.png
    385
    515
    media_image2.png
    Greyscale

The [0175] osmogens of Crew are small molecule with less than Mw of 500 wherein the Mw of Crew’s osmogen overlaps the claimed osmogens: magnesium sulfate (Mw=120), magnesium chloride (Mw=05), sodium chloride (Mw=58), lithium chloride (Mw=42), potassium sulfate (Mw=174), sodium carbonate (Mw=106),  sodium sulfite (Mw=126), lithium sulfate (Mw=109),  potassium chloride (Mw=74), sodium sulfate (Mw=142), urea (Mw=60), sorbitol (Mw=182), sucrose (Mw=342), glucose (Mw=180), xylitol (Mw= 152), mannitol  … and mixtures thereof, and particularly preferred osmogens are glucose, lactose, sucrose, mannitol, xylitol and sodium chloride. Among twenty-two (22) osmogen compounds of Crew, sixteen (16) osmogens overlap the claimed osmogens (emphasis added). Further, the osmogen of Crew is used in an amount of about 2 to about 70%, preferably 10 to 50% e.g., [0175]) which overlaps the instant ranges of 15-40% (instant claim 1), 15-70% (instant claim 14) or 40-70% (instant claim 15). See above MPEP 2144.05. Further, most of the prior art osmogens except for lactose and mannitol have water solubility of at least 2.5 mol/kg as supported by the below Table 1 of instant publication at [0037]: 

    PNG
    media_image3.png
    303
    492
    media_image3.png
    Greyscale
. 
That is, Crew clearly teaches the osmogen compounds are small molecule, low Mw of less than 500 Da and high water solubility as claimed. Further, Appellant’s alleged significant properties of “the claimed osmogens prevent gelation of the solid dispersion and allow rapid dispersal of the solid dispersion upon complete dissolution of the capsule shell” is not found in the claims.  In this regard, please see: [O]ne must not import limitations from the specification that are not part of the claim. Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1354 (Fed. Cir. 2012). Also, MPEP 2173.05(q): “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”  
In light of the foregoing, Appellant’s arguments are not persuasive.     

(iii) Appellant argues that the claimed granulated dispersion reduces the propensity of the dispersion to gel. 
The Examiner responds that Crew teaches granulation has advantages of improved flow, handling, blending and compression properties relative to the ungranulated materials (e.g., [0117] of Crew) and the capsule composition of Crew is provided in the form of e.g., granules wherein all or a portion of the ingredients in the capsule may be formed into granules (see entire document including [0147]-[0148] and claim 14 of Crew), which suggests all the fill materials or part of the fill materials in the capsule are co-granulated and thus Crew suggests granulated dispersion and thus, Crew’s granules would have had alleged properties of reduction of the propensity of the dispersion to gel. Further, the claimed invention does not require such alleged properties.  In this regard, please see MPEP 2173.05(q) as noted above.  
Accordingly, Appellant’s arguments are not persuasive.     

(iv) Appellant argues that the claimed combination of an osmogen having small molecule, low Mw, and high water solubility, a glidant, and a granulated dispersion of active agent and polymer provides unexpected superior results as demonstrated in Fig. 3, and significance of particular osmogens was discussed in May 2020 Declaration (Exhibit A) and significance of granulation of active agent and polymer was discussed December 20, 2019 (Exhibit B). 
The Examiner responds that since Crew teaches/suggests the capsule composition comprising a solid dispersion of drug in polymer being granulated, a preferred osmogen such as glucose, sucrose, xylitol or NaCl, and a glidant such as silicone dioxide (=silica) with overlapping amounts thereof, the instant results would be expected. 
Further, instant Fig. 3 illustrates comparative dissolution test results between instant Examples 1, 6, 7 and Control. Instant Example 1 has granules of sprayed dried dispersion (SDD), osmogen and glidant showed highest dissolution rate, but instant Example 1 is outside scope of instant claims 1 and 14 requiring dispersion being granulated only and not requiring granulation of osmogen and/or glidant, and instant Example 1 is within the scope of instant claim 12. Instant Example 6 having mannitol osmogen is outside scope of instant claims 1 and 14 that does not require mannitol as the osmogen compound. Instant Example 7 having dispersion granules and sucrose osmogen and glidant extra-granulation which is scope of instant claims 1 and 14 but shows lowest dissolution rate among Examples 1, 6 and 7 which would not be significant as compared to instant Example 1. Instant Example 1 within scope of instant claim 12 reveals the best dissolution results in Fig. 3.  However, since Crew discloses capsule dosage composition comprising osmogen such as sorbitol, solid dispersion, and glidant, all or portion of ingredients are granulated with overlapping amounts thereof and thus the claimed results would not be unexpected.   
Exhibit A filed on 05/20/2020 refers to that large molecule osmogens of Dokou reference (WO2012/027731A2) are not equivalent to the claimed small molecule osmogens. Here, the currently applied Crew discloses small molecule osmogens and thus Exhibit A is not related to the current issue. 
Exhibit B filed on 12/20/2019 refers to that granulated dispersion provides alleged unexpected results as compared to previously applied reference Dokou (WO2012/027731A2). Here, the currently applied reference is Crew disclosing granulation and its advantages and thus Exhibit B is not related to the current issue.  
Accordingly, Appellant’s arguments are not persuasive.     

B. Second Arguments: The claimed components are not disclosed in Crew in a manner that would lead a POSITA to make the claimed dosage form fill compositions (see page 7 of Appeal Brief). 
Appellants argues that Crew is missing any disclosure of the limitations of the claimed invention arranged as in the claim. 
The Examiner responds that the current rejection is not the 102 rejection and but rather the 103 rejection based on single reference of Crew.  As noted in the above A section, Crew teaches/suggests all the claimed elements. Crew teaches a solid dispersion of active ingredient and polymer (e.g., claims 1-3 of Crew), granules (e.g., claim 14 and [0147] of Crew), capsule dosage form (e.g., claim 17 of Crew), specific osmotic agent (e.g., [0175] and claims 32-33 of Crew), and glidant or lubricant ([0128]-[0129] and claims 20-21 of Crew). 
One of ordinary skill would be motivated to arrange the elements of Crew this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the Crew reference does not disclose the specific combination of variables (for example, solid dispersion being granulated, specific osmogen and glidant and their amounts ), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of a fill material comprising a solid dispersion being granulated, specific osmogen and glidant and their overlapping amounts to prepare the claimed capsule composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within the purview of the ordinary skilled artisan upon reading the applied reference of Crew and would yield predictable results.
Accordingly, Appellant’s arguments are not persuasive. 

C. Third Arguments:  There is no motivation in Crew to choose Appellant’s specific osmogen, which osmogen must meet the particular criteria recited in the claimed invention (pages 8-15 of Appeal Brief). 
1. Appellant’s argues that Crew discloses a long list of osmogens to bring water into the core to act as an osmotic push device ([0017], [0167] and [0172] of Crew); and Crew further teaches osmogens that are capable of imbibing water to thereby effect an osmotic pressure gradient across the barrier of the surrounding coating ([0175]) as push mechanisms and thus, osmogens of Crew are for different purpose, to solve a completely different problem, in a different manner from Appellant’s claimed dosage form; and Crew never teaches or suggests the chosen osmogen must have a water solubility of more than 2.5 mol/kg and Mw of less than 500 Da such that they operate to prevent wetting or gelling of the solid dispersion granulated particles of active agent and polymer in a partially dissolved capsule. 
The Examiner responds that as disclosed in the below claims 32-33 of Crew, osmogens are selected form either osmotically effective solute ([0175]) or water-swellable hydrophilic polymer ([0172]-[0174]), and thus the Examiner relies on the osmotically effective solute (=osmogen) of [0175]) among two types of osmogens.  

    PNG
    media_image4.png
    128
    495
    media_image4.png
    Greyscale
 
The Examiner does not rely on osmogens from e.g., [0172]-[0174] of Crew, and instead relies on the osmogens ([0175]) where those osmogens have less than Mw 500 Da and water solubility of at least 2.5 mol/kg as noted above and preferred osmogens are NaCl, glucose, sucrose or xylitol. Therefore, the [0175] osmogens of Crew meets the claimed criteria and there is motivation to select such preferred small molecule osmogens as a matter of design or choice or to select such preferred small molecule osmogens than to select polymer osmogens having high Mw and complicate structures. 
Further, it is well known that osmotic capsule requires those osmogens of [0175] of Crew, and in this context, see e.g., the below sections ([1219]-tablet and [1265]-capsule) of US2003/0198674A1 (IDS of 02/17/2021) disclosing the same osmotic agents in tablet and capsule: 

    PNG
    media_image5.png
    342
    500
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    279
    505
    media_image6.png
    Greyscale

When the osmogens ([0175]) of Crew are used in the capsule, they would implicitly act as prevention of wetting or gelling of the solid dispersions because Crew teaches a solid dispersion granule of active agent/polymer, specific osmotic agent, glidant and their overlapping amounts. Furthermore, appellant’s alleged significant properties “the osmogens operate to prevent wetting or gelling of the solid dispersion granulated particles of active agent and polymer in a partially dissolved capsule” is not found in the claims. In this regard, please see MPEP 2173.05(q) noted above. 
Even if both inventions have different purpose, the fact that appellant uses osmogens for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from teachings of the applied reference. In this regard, the Examiner would like to have Appellant’s attention to the case law In re Gershon, 372 F.2d 535, 152 USPQ 602 (CCPA 1967) that “we think it is sufficient that the prior art clearly suggests doing what appellants have done, although an underlying explanation of exactly why this should be done, other than to obtain the expected superior beneficial results, is not taught or suggested in the cited references.”; Prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). MPEP2141.  In summary, from the said case laws, as long as Crew requires same osmogens as the applicant's osmogens, solving a problem which is different from that which the applicant was trying to solve may also be considered for the purposes of 35 U.S.C. 103. Thus, Appellant’s arguments are not persuasive. 
2. Appellant argues that the vast majority of Crew’s osmogens would not work in the presently claimed dosage forms as they are insoluble and/or have too high of a molecular weight and/or present other problems as shown in Table on pages 10-14 of Appeal Brief; and osmogens of Crew are not obvious variation and there is no motivation to select any particular osmogen of Crew to make the presently claimed fill composition. 
The Examiner repeats again that she does not rely on high Mw polymeric osmogens from [0172]-[0174] of Crew and instead relies on the osmogens and its amounts (e.g., [0175] and claims 32-33 of Crew) where those [0175] osmogens have less than Mw 500 Da and most of them has water solubility of at least 2.5 mol/kg as noted above. Further, claims 32 and 33 of Crew recites the dosage form contains at least one osmotic agent selected from osmotically effective solute ([0175]) and/or water-swellable hydrophilic polymer ([0172]-[0174]) and Crew discloses particularly preferred osmogens are small molecules of glucose, sucrose, xylitol, sodium chloride ([0175]). That is, from the teachings of Crew, there is motivation to select preferred osmotic agent of [0175] in their dosage form instead of choosing the osmotic agent from [0172]-[0174] of Crew in order to make osmotic capsule composition. 
In light of the foregoing, Appellant’s arguments are not persuasive. 

D. Fourth Arguments: Crew also fails to teach or suggest the claimed glidant amounts (pages 15-16 of Appeal Brief). 
Appellants argues that Crew does not expressly teach the amount of glidant and [0073] and [0120] of Crew disclose the amount of surfactant and [0131] of Crew discloses use of a lubricant with a minimum amount of 0.1 to 4% and an additional unspecified amount as “the remining lubricant is blended with …” and so no known definite amount. 
The Examiner responds that Crew discloses “the amount of excipient to be added to the spray solution can vary widely depending on the type of excipient” (e.g., [0073] of Crew) and the excipients include lubricant such as magnesium stearate or glidant such as silicone oxide, etc. (e.g., [0122], [0128] and [0129] of Crew), and it is noted that lubricant and glidant have the very similar function, i.e., enhance the flowability of a powder by reducing the interparticle friction); e.g., claims 20-21 and [0132] of Crew disclose lubricant magnesium stearate is used in an amount of about 0.2 to about 2%, and [0131] of Crew discloses “it is often desirable to add only the minimum amount of lubricant to the blend prior to roller compaction so as to prevent the blend from sticking to the rollers, typically only 0.1 to 0.4 wt % and the remaining lubricant is blended with the granulated material just prior to tableting”. Thus, the remaining lubricant would be 0.1 to 1.6% from a total amount of about 0.2 to about 2%. Therefore, in light of the said teachings of Crew, the claimed amount of glidant would be determined without undue experimentation from knowledge and skill of POSHITA in the absence of criticality evidence. The specification does not disclose the criticality of glidant’s amount. 
Further the glidant is common ordinary tableting or capsuling component and thus the ordinary artisan would optimize to make the dosage form.  In this context, please see MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
In light of the foregoing, Appellant’s arguments are not persuasive. 

E. Fifth Arguments: Crew additionally fails to teach or suggest the claimed granulated dispersions of an active agent and polymer (page16 of Appeal Brief). 
Appellants argues that Crew does not teach instant claims 11-12, and the structure of co-granulated solid dispersion of polymer, active agent, and osmogen are shown to have unexpected results as seen in Figs. 1-3. 
The Examiner responds that as noted above, Crew teaches all or a portion of ingredients can be granulated and advantages of granulation (e.g., [0117] and [0147] of Crew). 
 Instant Fig. 1 shows a comparison of dissolution test results between instant Example 1 and Controls 1-6 (without presence of osmogen or glidant or outside scope of osmogens). Instant Fig. 2 shows a comparison of dissolution test results between instant Examples 1-5 and Control 1 without osmogens. Thus, it may not be said that instant Figs. 1-2 are not showing a fair comparison between instantly claimed invention and Crew disclosing the claimed osmogens. Instant Fig. 3 shows a comparison between instant Examples 1, 6, 7 and Control 1 (without osmogen and but granulation of dispersion and glidant). Crew teaches the claimed osmogens and advantages of granulation relative to the ungranulated materials (e.g., [0117] of Crew) wherein all or a portion of the ingredients in capsule may be formed into granules (see e.g., [0147]-[0148] and claim 14 of Crew) which suggests all the fill materials of capsule or a portion thereof are co-granulated. Thus, Crew’s granulated composition would expect the same results as seen in instant Figs. 1-3.  
Accordingly, Appellant’s arguments are not persuasive. 
It is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In rECMLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Further, MPEP2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”
Summary:
Crew discloses a capsule dosage form (e.g., [0135], [0146], claim 17 and 71 of Crew) containing a solid dispersion of a drug as active substance in a polymer where the dispersion is present in an amount of about 10-about 75% or 10-65% (e.g., claims 1, 19 and 20 of Crew) which overlaps the instant range of 10-90%. 
Crew discloses as the osmotic agent, either osmotically effective solute  or water-swellable polymer can be used (e.gg., claims 32-33 of Crew) wherein osmotically effective solutes (=osmogen or osmagent) are small molecules having a Mw of less than 500 Da, and among twenty-two (22) osmogen compounds of Crew, sixteen (16) osmogens overlap the claimed osmogens and particularly preferred osmogens are glucose, lactose, sucrose, mannitol, xylitol and sodium chloride (e.g., [0175] of Crew) and the osmogen of Crew is present in an amount of about 2 to about 70%, preferably 10 to 50% e.g., [0175]) which overlaps the instant range of 40-70%. The prior art osmogens except for lactose and mannitol have water solubility of at least 2.5 mol/kg as supported by Table 1 of instant publication. There is sufficient motivation to select small molecule osmogens of [0175] in Crew as a matter of choice or design to make the osmotic capsule composition. 
Crew teaches granulation has advantages of improved flow, handling, blending and compression properties relative to the ungranulated materials (e.g., [0117] of Crew) and thus, the capsule composition is provided in the form of e.g., granules wherein all or a portion of the ingredients in capsule may be formed into granules (e.g., [0147]-[0148], claim 14 of Crew) which suggests all the fill materials or portion thereof of capsule are co-granulated. 
Since Crew teaches glidant and suggests its amount of about 0.2 to 2% in light of lubricant having the similar function (e.g., [0129] and claims 20-21 of Crew). In addition, see MPEP 2144.05 and In re Aller above. 
Instant results in Figs. 1-3 would be expected from the very same capsule granule composition of Crew as noted above. 
The record lacks any evidence of synergistic or unexpected results from the instantly claimed subject matter.
The record at present establishes the obviousness of the instant invention, against which no secondary indicia of non-obviousness sufficient to overcome such a conclusion may be found and therefore the instantly claimed subject matter remains soundly rejected.
In light of foregoing and supportive case laws, respectfully, Appellants’ arguments are not persuasive as noted above and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KYUNG S CHANG/          Primary Examiner, Art Unit 1613                                                                                                                                                                                             

Conferees:
/BRIAN-YONG S KWON/           Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                             

/DAVID J BLANCHARD/           Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                             




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.pl